Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

In the interest of expedited prosecution, the Examiner would like to recommend conducting an interview prior to filing a response to the present Office action. The Examiner feels that an interview would help foster a mutual understanding of the respective positions of Applicant and the Examiner, and assist in the identification of allowable subject matter and/or issues for appeal. If Applicant agrees that an interview would be beneficial, he/she is encouraged to contact the Examiner to schedule one. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se.

Claim 20 recites a computer program product comprising instructions “for storage” on a non-transitory medium.  The broadest reasonable interpretation of instructions “for storage” includes at least some embodiments in which the instructions are not yet stored.  Since the claimed computer program product does not require the instructions to actually be in storage on the non-transitory medium, the claim does not require any hardware elements.  Accordingly, the broadest reasonable interpretation of the claim includes software per se, and is non-statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9–11 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 9, the limitation “determining whether all physical accelerators … comprise the physical accelerator” is unclear.  It is not clear how multiple accelerators may comprise the single physical accelerator.  It appears this may have been intended to recite language similar to “determining whether any of the physical accelerators … comprise the 

Claim 19 contains a substantially identical limitation and is rejected under the same rationale.

All claims not individually rejected are rejected by virtue of their dependency from the above claims.


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 12, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al. (WO 2017/049945).

Xiao appears to anticipate claims 1, 6, 7, 12, 17, 18, and 20 for the reasons set forth below.  However, since the Examiner relies upon the attached machine translation of Xiao, accuracy of the translation is not completely certain.  To the extent any differences exist between the untranslated version of Xiao and the rejected claims, they appear to be minor and obvious to one of ordinary skill in the art in light of Xiao.

With regard to claim 1, Xiao discloses a method implemented by a scheduling apparatus (centralized resource manager 420) in a computing node (host 410) of an acceleration system (system of fig. 4), the method comprising: 
receiving, from a virtual machine (virtual machine 440) in the computing node, an acceleration instruction comprising data (acceleration request is received from the service unit on the host 410)(¶141–142); 
identifying, in response to the acceleration instruction, a virtual accelerator allocated to the virtual machine (local virtual client 414; equivalent to a virtual accelerator)(¶139), wherein the virtual accelerator maps to a physical acceleration resource allocated to the virtual machine (remote physical accelerator 432)(virtual accelerator may receive the acceleration request and transfers it to the remote physical accelerator)(¶131; ¶142), and wherein the physical acceleration resource is in a physical accelerator in a plurality of physical accelerators of the acceleration system (e.g., local and remote physical accelerators are in a pool of physical accelerators)(¶135); 
identifying, based on the virtual accelerator, a network accelerator (remote node 430) that is to process the acceleration instruction (virtual accelerator transfers the request to a matching physical accelerator, such as remote accelerator 432 in remote node 430)(¶131; ¶135; ¶142); and 
sending the acceleration instruction to the network accelerator to prompt the network accelerator to send the acceleration instruction to the physical accelerator to process the 

With regard to claim 6, Xiao further discloses identifying the physical accelerator (e.g., remote physical accelerator 432) corresponding to the virtual accelerator (virtual client 414) (matching physical accelerator is identified by the virtual machine monitor)(¶108; ¶156), wherein a network accelerator (remote node 430) in which the physical accelerator is located is the network accelerator that is to process the acceleration instruction (instruction is sent to the physical accelerator in remote node 430 via the virtual accelerator)(¶131; ¶135; ¶142); and 
sending, after identifying the physical accelerator, an identifier of the physical accelerator to the network accelerator to prompt the network accelerator to send the acceleration instruction to the physical accelerator based on the identifier of the physical accelerator (once the matching physical accelerator is identified, an identifier of the accelerator is sent to the remote accelerator management unit on the remote node, to enable acceleration instructions to be forwarded to the appropriate physical accelerator)(¶108; ¶156).

With regard to claim 7, Xiao further discloses wherein before receiving the acceleration instruction, the method further comprises: 
receiving, from a management node (e.g., MANO node)(¶68), a virtual accelerator application command (e.g., virtual machine resource configuration command)(¶67) comprising the identifier of the physical accelerator and an identifier of the virtual machine (command may include virtual accelerator information to be created , including an identifier of the physical accelerator and the virtual machine, such as respective IP addresses)(¶67–71; ¶78);
creating a virtual accelerator corresponding to the virtual machine and allocating an identifier to the virtual accelerator when there is no virtual accelerator corresponding to the 
storing a correspondence between the identifier of the virtual accelerator and the identifier of the physical accelerator (a correspondence between the virtual accelerator and the physical accelerator is stored to permit the virtual accelerator to process requests using the corresponding physical accelerator)(¶77).

Claims 12, 17, 18, and 20 are rejected under the same rationale as claims 1, 6, and 7, since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are explicitly or inherently taught by the above cited art.

Allowable Subject Matter
Claims 2–5, 8, and 13–16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9–11 and 19 appear that they would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, given the indefinite nature of the claims, allowability cannot be ascertained with certainty.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pinto et al. (US 2016/0321113) discloses a similar system for assigning physical hardware accelerators to virtual machine to permit acceleration of commands (e.g., Abstract; ¶8; ¶49).
Kim et al. (US 2017/0371694) discloses a similar system for implement virtual network accelerators on GPUs used to perform network operations (e.g., ¶11; ¶19).
Chan et al. (US 2011/0320804) discloses a similar accelerator system including a plurality of virtual accelerators assigned to one or more physical accelerators and process client requests (e.g., ¶84–85).
Gupta et al. (US 2011/0010721) discloses a similar system for managing virtual accelerators used to process requests from virtual machine assigned to the accelerators (e.g., Abstract; ¶49)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AARON N STRANGE/            Primary Examiner, Art Unit 2419